Citation Nr: 1022787	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for atrophy of the 
right arm and trapezius muscle.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a left lung 
disorder, including associated with a lesion.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his May 2007 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board, also more commonly referred to as a 
Travel Board hearing.  However, the Veteran failed to appear 
at his scheduled hearing in September 2009.  Accordingly, the 
Board is proceeding as though he withdrew this hearing 
request because he did not ask for a postponement and 
rescheduling of his hearing or provide a good-cause 
explanation for failing to appear.  38 C.F.R. § 20.704(d) 
(2009).

However, before deciding his claims, the Board is remanding 
them to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.


REMAND

The Veteran contends he has atrophy of his right arm and 
trapezius muscle, hearing loss, and a left lung lesion as a 
result of his service in Vietnam.  

But a preliminary review of the record indicates these claims 
must be further developed before being decided on appeal.  
And although the Board sincerely regrets the resultant 
additional delay, a remand is necessary to ensure procedural 
due process and so there is a complete record upon which to 
decide these claims so the Veteran is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA is required to assist the Veteran in developing 
these claims.  38 U.S.C.A. § 5103A(b)(1).  And insofar as 
records from a Federal department agency may aid in the 
development of these claims, VA must attempt to obtain these 
records until it is reasonably certain they do not exist or 
that any further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), and 
(e)(1).

Copies of the Veteran's service treatment records (STRs) that 
he submitted personally to the RO show he did not have any 
known medical conditions upon entering the military in July 
1966.  But a granuloma later was found on his left mid-lung 
during service in October 1969, although the etiology of it 
was unknown and it was described as "probably inactive."  
Additionally, in March 1970, a solitary cavitating lesion on 
his left lung of unknown etiology was again noted.

In May 1970, the Veteran complained that his right shoulder 
was sore due to a cervical biopsy the prior month.  It was 
also noted that he was unable to completely abduct his right 
arm.  The records of that biopsy are not in the copies of the 
STRs he submitted, so it is unclear whether VA has all of his 
relevant STRs.

Service connection may be granted if it is shown the Veteran 
has disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Organic diseases of the nervous system - such as 
sensorineural hearing loss - will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
However, this presumption is rebuttable by probative evidence 
to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).



In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97.  

Specifically concerning the claim for hearing loss, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, however, impaired hearing only will be 
considered an actual disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

That said, for service connection, it is not required that a 
hearing loss disability by these standards of 38 C.F.R. § 
3.385 be demonstrated during service, or even within the one-
year presumptive period after for sensorineural hearing loss, 
although a hearing loss disability by these standards must be 
currently present.  Service connection is possible if this 
current hearing loss disability can be adequately linked to 
the Veteran's military service.  Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).



Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

There are no notations that the Veteran had any difficulty 
hearing prior to or during service until his separation 
examination in July 1974 disclosed a 40-decibel loss in his 
left ear at 6000 Hertz.  And as a consequence, the evaluating 
physician noted a hearing deficit in the report of that 
separation examination.

It was also noted in the report of his July 1974 separation 
examination that the Veteran had a history of bronchitis and 
mononucleosis.

So the Veteran needs to undergo VA compensation examinations 
to identify all current disorders involving his left lung, 
right arm and trapezius muscle, and hearing acuity, and for 
medical opinions concerning whether any of these current 
disorders are attributable to his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Contact the National Personnel Records 
Center (NPRC), as well as any other 
appropriate State or Federal agency, and 
obtain the Veteran's complete STRs.  
[Note: he has submitted copies of STRs, 
himself, but it is unclear whether they 
are complete.]  If no additional records 
are located, or if they have been 
destroyed or damaged, then ask for 
specific confirmation of this.  And if it 
is reasonably certain these records do not 
exist or that any further efforts to 
obtain them would be futile, provide the 
Veteran an explanation of how service 
records are maintained, why the search 
that was undertaken constitutes a 
reasonably exhaustive search, and why 
further efforts are not justified.  
38 C.F.R. § 3.159(e)(1).

2.  After obtaining any additional STRs, 
or determining no additional STRs are 
forthcoming, schedule the Veteran for 
appropriate VA compensation examinations 
to identify all current disorders 
affecting his left lung, right arm and 
trapezius muscle, and hearing acuity, and 
for medical nexus opinions concerning the 
etiology of these disorders, 
but especially the likelihood (very 
likely, as likely as not, or unlikely) any 
of these current disorders is attributable 
to his military service.

To facilitate making these important 
determinations, it is imperative the 
designated VA examiners review the claims 
file, including a complete copy of this 
remand, for the pertinent medical and 
other history.

The examinations should include any 
diagnostic testing or evaluation deemed 
necessary.

The Veteran is hereby advised that failure 
to report for these scheduled VA 
examinations, without good cause, may have 
adverse consequences on these pending 
claims.  

Because the Veteran is competent even as a 
layman to report the onset of his right 
arm and trapezius muscle disability during 
service, and especially following any 
medical procedure on his right shoulder or 
cervical biopsy, as this requires only 
personal knowledge, not medical expertise, 
as it comes to him through his senses, the 
examiner must specifically address the 
Veteran's report of any manifestation 
during his military service in determining 
whether any current disability may have 
originated in service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury and, 
instead, relied on the absence of evidence 
in the Veteran's service treatment records 
to provide a negative opinion).  

The term "as likely as not" (i.e., at 
least 50 percent probability), however, 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

In assessing whether the Veteran has 
hearing loss attributable to his military 
service, the VA examiner must first 
indicate whether the Veteran has 
sufficient hearing loss according to the 
threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered a 
disability for VA compensation purposes.

The examiners must discuss the rationale 
of their opinions, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.



3.  Then readjudicate the claims in light of 
the additional evidence.  If any claim is not 
granted to the Veteran's satisfaction, send 
him a supplemental statement of the case 
(SSOC) and give him an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


